DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered.
Applicant’s arguments, on page 9, with respect to the objection to claim 29 have been fully considered and in light of amendment are persuasive. The previous objection to claim 29 has been withdrawn. However, the examiner notes that new objections to claims 1 and 29 have been made as necessitated by amendment.
Applicant's arguments, starting on page 9, with respect to the 35 U.S.C. 102 rejection to claims 1-5, 7, 29-30, and 33-41 have been fully considered but are not persuasive.
Regarding claim 1, applicant argues that Yang discloses detecting a synchronization signal of a neighboring cell based on synchronization information of a serving cell which is different from receiving a synchronization block of a second cell based on synchronization information of a first cell as in the instant claim and thus Yang does not disclose all the features of the instant claim. The examiner respectfully disagrees. Figure 3 of Yang shows that multiple synchronization signals of a neighboring cell are detected based on synchronization information of a serving cell. Figure 2 of Yang shows that a group of six synchronization signals compose a “synchronization signal block set”. The examiner believes that one of ordinary skill in the art could reasonably interpret receiving a synchronization signal of the synchronization signal block set as corresponding to receiving a synchronization block as in the instant claim. The examiner also notes that within the context of synchronization signals that the examiner believes that one of ordinary skill in the art could reasonably interpret detecting as recited in Yang as Yang does disclose this feature of the instant claim.
Regarding claim 1, applicant also argues that Yang merely discloses that that each piece of summary information may be composed of one or two bits but does not disclose “an offset of a time for receiving the synchronization block of the second cell with respect to the time”. The examiner respectfully disagrees. Yang in paragraph 77 discloses that each piece of summary information may be composed of one or two bits. It is important to note that “each piece” of summary information is a bit, and thus that there are multiple bits each corresponding to different pieces of summary information. Yang discloses in paragraph 91 a list of what the summary information may include, which includes “information indicating that a synchronization signal of a neighbor cell is in sync with a synchronization signal of a serving cell of the terminal” which the examiner believes one of ordinary skill in the art may reasonably interpret as corresponding to “whether the first cell and the second cell belong to the synchronous system” as in the instant claim, and also includes “offset information of the synchronization signal of the neighbor cell relative to the synchronization signal of the serving cell” which the examiner believes one of ordinary skill in the art may reasonably interpret as corresponding to “an offset of a time for receiving the synchronization block of the second cell with respect to the time for receiving the synchronization block of the first cell” as in the instant claim. Thus, Yang does disclose this feature of the instant claim, and therefore Yang discloses all the features of the instant claim.
Applicant’s arguments regarding claims 2, 29, and 30 are based on similarities to claim 1 and are respectfully disagreed with for similar reasons. Applicant’s arguments regarding 2, 7, 33, and 37-39 are based on their dependence to claims 1, 29, and 30 and are respectfully disagreed with for similar reasons.
Applicant's arguments, starting on page 13, with respect to the 35 U.S.C. 103 rejection to claims 8, 9, 38, 39, and 42 have been fully considered but are not persuasive. Applicant’s arguments are based on their dependence to claims 1, 29, and 30 and are respectfully disagreed with for similar reasons.

Claim Objections
Claims 1 and 29 are objected to because of the following informalities: 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 29-30, 33, and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 20210144596 A1).
Regarding claim 1, Yang discloses:
“A method for receiving a synchronization block, comprising: receiving system information of a first cell,” ([para 0087]: “Step S51: receiving, by the terminal, synchronization-related information of a neighbor cell transmitted by a network side device.”)
“wherein the system information comprises indication information; determining, according to the indication information, whether the first cell and a second cell adjacent to the first cell belong to a synchronous system; and” ([para 0091]: “In some embodiments of the present disclosure, optionally, the synchronization-related information of the neighbor cell includes any one or more of the following: information indicating that a synchronization signal of a neighbor cell is in sync with a synchronization signal of a serving cell of the terminal…”)
“when the first cell and the second cell belong to the synchronous system, receiving a synchronization block of the second cell according to a time for receiving a synchronization block of the first cell,” ([para 0050]: “The terminal may detect the synchronization signal of the neighbor cell in the same period as the period of the synchronization signal of the serving cell.” See Fig. 3.)
([para 0077]: “In some embodiments of the present disclosure, each piece of summary information is indicated by 1 bit which may be an indication bit of 0 or 1.” ; [para 0091]: “In some embodiments of the present disclosure, optionally, the synchronization-related information of the neighbor cell includes any one or more of the following: information indicating that a synchronization signal of a neighbor cell is in sync with a synchronization signal of a serving cell of the terminal; information indicating that the synchronization signal of the neighbor cell is out of sync with the synchronization signal of the serving cell… offset information of the synchronization signal of the neighbor cell relative to the synchronization signal of the serving cell…) 
“the receiving the synchronization block of the second cell according to the time for receiving the synchronization block of the first cell comprises: receiving the synchronization block of the second cell according to the time for receiving the synchronization block of the first cell and the offset.” ([para 0047]: “The network side device may further determine offset information of the SS block set of the neighbor cell relative to the SS block set of the serving cell (e.g., the offset information is one slot ahead), and transmit the offset information of the SS block set of the neighbor cell relative to the SS block set of the serving cell to the terminal. The terminal may, based on the offset information, determine a position of the SS block set of the neighbor cell.”)
Regarding claim 2, Yang discloses all the features of the parent claim. 
Yang further discloses “wherein when the indication information comprises 1 bit,” ([para 0076]: “In some embodiments of the present disclosure, optionally, the summary information in the synchronization-related information may be indicated by 1 bit, or may be indicated by 2 bit, as described below by way of example.”)
“the receiving the synchronization block of the second cell according to the time for receiving the synchronization block of the first cell comprises: receiving the synchronization block of the second cell at the time for receiving the synchronization block of the first cell.” ([para 0050]: “In a case that the network side device determines that the period of the synchronization signal of the neighbor cell is the same as the period of the synchronization signal of the serving cell through the comparison, the network side device transmits the information indicating that the period of the synchronization signal of the neighbor cell is the same as the period of the synchronization signal of the serving cell to the terminal. The terminal may detect the synchronization signal of the neighbor cell in the same period as the period of the synchronization signal of the serving cell.” See Fig. 3.)
Regarding claim 7, Yang discloses all the features of the parent claim. 
Yang further discloses “when the first cell and the second cell belong to an asynchronous system, parsing system information of the second cell to determine the time for receiving a synchronization block of the second cell; and receiving the synchronization block of the second cell according to the determined time.” ([para 0047]: “The network side device may further determine offset information of the SS block set of the neighbor cell relative to the SS block set of the serving cell (e.g., the offset information is one slot ahead), and transmit the offset information of the SS block set of the neighbor cell relative to the SS block set of the serving cell to the terminal. The terminal may, based on the offset information, determine a position of the SS block set of the neighbor cell.” ; [para 0088]: “Step S52: parsing, by the terminal, the synchronization-related information.” ; [para 0091]: “In some embodiments of the present disclosure, optionally, the synchronization-related information of the neighbor cell includes any one or more of the following: information indicating that a synchronization signal of a neighbor cell is in sync with a synchronization signal of a serving cell of the terminal; information indicating that the synchronization signal of the neighbor cell is out of sync with the synchronization signal of the serving cell… offset information of the synchronization signal of the neighbor cell relative to the synchronization signal of the serving cell…”)
Regarding claim 29, Yang discloses:
“An electronic device, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to:” ([para 0118]: “FIG. 9 is a schematic structural diagram of a terminal provided by the present disclosure. As shown in FIG. 9, the terminal includes a storage 91, a processor 92, and a computer program stored on the storage 91 and executable on the processor 92; in a case that the processor 91 executes the program, the method of processing the neighbor cell information in any of the above embodiments is implemented by the processor 92.”)
“receive system information of a first cell,” ([para 0087]: “Step S51: receiving, by the terminal, synchronization-related information of a neighbor cell transmitted by a network side device.”)
“wherein the system information comprises indication information; determine, according to the indication information, whether the first cell and a second cell adjacent to the first cell belong to a synchronous system; and” ([para 0091]: “In some embodiments of the present disclosure, optionally, the synchronization-related information of the neighbor cell includes any one or more of the following: information indicating that a synchronization signal of a neighbor cell is in sync with a synchronization signal of a serving cell of the terminal…”)
“when the first cell and the second cell belong to the synchronous system, receive a synchronization block of the second cells according to a time for receiving a synchronization block of the first cell.” ([para 0050]: “The terminal may detect the synchronization signal of the neighbor cell in the same period as the period of the synchronization signal of the serving cell.” See Fig. 3.)
“wherein when the indication information comprises a plurality of bits, a first bit indicates whether the first cell and the second cell belong to the synchronous system, and a second bit indicates an offset of a time for receiving the synchronization block of the second cell with respect to the time for receiving the synchronization block of the first cell,” ([para 0077]: “In some embodiments of the present disclosure, each piece of summary information is indicated by 1 bit which may be an indication bit of 0 or 1.” ; [para 0091]: “In some embodiments of the present disclosure, optionally, the synchronization-related information of the neighbor cell includes any one or more of the following: information indicating that a synchronization signal of a neighbor cell is in sync with a synchronization signal of a serving cell of the terminal; information indicating that the synchronization signal of the neighbor cell is out of sync with the synchronization signal of the serving cell… offset information of the synchronization signal of the neighbor cell relative to the synchronization signal of the serving cell…)
([para 0047]: “The network side device may further determine offset information of the SS block set of the neighbor cell relative to the SS block set of the serving cell (e.g., the offset information is one slot ahead), and transmit the offset information of the SS block set of the neighbor cell relative to the SS block set of the serving cell to the terminal. The terminal may, based on the offset information, determine a position of the SS block set of the neighbor cell.”)
Regarding claim 30, Yang discloses:
“An electronic device, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to:” ([para 0115]: “FIG. 8 is a schematic structural diagram of a network side device provided by the present disclosure. As shown in FIG. 8, the network side device includes a storage 81, a processor 82, and a computer program stored on the storage 81 and executable by the processor 82; in a case that the processor 81 executes the program, the method of transmitting the neighbor cell information in any of the above embodiments is implemented by the processor 82.”)
“transmit system information to user equipment,” ([para 0087]: “Step S51: receiving, by the terminal, synchronization-related information of a neighbor cell transmitted by a network side device.”)
“wherein the system information comprises indication information, and the indication information indicates whether a first cell where the user equipment is located and a second cell which sent the system information belong to a synchronous system.” ([para 0091]: “In some embodiments of the present disclosure, optionally, the synchronization-related information of the neighbor cell includes any one or more of the following: information indicating that a synchronization signal of a neighbor cell is in sync with a synchronization signal of a serving cell of the terminal…”)
“wherein the indication information comprises a plurality of bits, a first bit indicates whether the first cell and the second cell belong to the synchronous system, and a second bit indicates an offset of a time for receiving the synchronization block of the second cell with respect to the time for receiving the synchronization block of the first cell.” ([para 0077]: “In some embodiments of the present disclosure, each piece of summary information is indicated by 1 bit which may be an indication bit of 0 or 1.” ; [para 0091]: “In some embodiments of the present disclosure, optionally, the synchronization-related information of the neighbor cell includes any one or more of the following: information indicating that a synchronization signal of a neighbor cell is in sync with a synchronization signal of a serving cell of the terminal; information indicating that the synchronization signal of the neighbor cell is out of sync with the synchronization signal of the serving cell… offset information of the synchronization signal of the neighbor cell relative to the synchronization signal of the serving cell…)
Regarding claim 33, Yang discloses all the features of the parent claim. 
Yang further discloses “wherein when the indication information comprises 1 bit.” ([para 0076]: “In some embodiments of the present disclosure, optionally, the summary information in the synchronization-related information may be indicated by 1 bit, or may be indicated by 2 bit, as described below by way of example.”) 
“the processor is further configured to receive the synchronization block of the second cell at the time for receiving the synchronization block of the first cell.” ([para 0050]: “In a case that the network side device determines that the period of the synchronization signal of the neighbor cell is the same as the period of the synchronization signal of the serving cell through the comparison, the network side device transmits the information indicating that the period of the synchronization signal of the neighbor cell is the same as the period of the synchronization signal of the serving cell to the terminal. The terminal may detect the synchronization signal of the neighbor cell in the same period as the period of the synchronization signal of the serving cell.” See Fig. 3.)
Regarding claim 37, Yang discloses all the features of the parent claim. 
Yang further discloses “wherein the processor is further configured to: when the first cell and the second cell belong to an asynchronous system, parse system information of the second cell to determine the time for receiving the synchronization block of the second cell; and receive the synchronization block of the second cell according to the determined time.” ([para 0047]: “The network side device may further determine offset information of the SS block set of the neighbor cell relative to the SS block set of the serving cell (e.g., the offset information is one slot ahead), and transmit the offset information of the SS block set of the neighbor cell relative to the SS block set of the serving cell to the terminal. The terminal may, based on the offset information, determine a position of the SS block set of the neighbor cell.” ; [para 0088]: “Step S52: parsing, by the terminal, the synchronization-related information.” ; [para 0091]: “In some embodiments of the present disclosure, optionally, the synchronization-related information of the neighbor cell includes any one or more of the following: information indicating that a synchronization signal of a neighbor cell is in sync with a synchronization signal of a serving cell of the terminal; information indicating that the synchronization signal of the neighbor cell is out of sync with the synchronization signal of the serving cell… offset information of the synchronization signal of the neighbor cell relative to the synchronization signal of the serving cell…”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 38-39, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20210144596 A1) in view of Guirguis (US 20180352461 A1).
Regarding claim 8, Yang discloses all the features of the parent claim. 
Yang further discloses “determining a first … in the first cell according to synchronization information in the synchronization block of the first cell, and a second … in the second cell according to synchronization information in the synchronization block of the second cell…” ([para 0036]: “The SS block includes a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), Physical Broadcast Channel (PBCH) information. The terminal may acquire a Physical Cell Identifier of the cell according to the PSS and the PSS in the SS block, and thus, the terminal may measure a signal quality of the neighbor cell based on the Physical Cell Identifier.”)
Yang does not explicitly disclose determining the “signal-to-noise ratio of receiving each beam” for each cell, nor “transmitting the first signal-to-noise ratio and the second signal-to-noise ratio to a base station corresponding to the first cell.”
However, Guirguis discloses the missing features determining the “signal-to-noise ratio of receiving each beam” for each cell and “transmitting the first signal-to-noise ratio and the second signal-to-noise ratio to a base station corresponding to the first cell” ([para 0078]: “In some embodiments, after narrowing its beam width for communication with the serving cell, the UE may monitor the serving cell's reference signal received power (RSRP) and SINR… Accordingly, if either of RSRP or SINR drops below a defined threshold, in some embodiments, the UE may deactivate some of the active antennas to widen its beam again for measuring the RSRP of the neighboring cells… In some embodiments, once the UE performs measurements of the neighboring cells and determines that a certain new cell may be suitable for reselection, the UE may provide the serving cell with a report of the measurements and, in return, receive a handover command from the serving cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Guirguis, to modify the signal quality measurements as disclosed by Yang, to be an SNR beam specific measurements transmitted to the first cell as disclosed by Guirguis. The motivation for doing so is that by transmitting such information to the base station, the base station can initiate handover if necessary, thereby preventing communication failures or degradations, and thus enhancing service quality. Therefore, it would have been obvious to combine Yang with Guirguis 
Regarding claim 9, Yang in view of Guirguis discloses all the features of the parent claim. 
Yang does not explicitly disclose “receiving a handover instruction transmitted by the base station corresponding to the first cell; and transmitting a connection establishing request to the second cell according to the handover instruction to establish a communication connection with the second cell.”
However, Guirguis discloses the missing features “receiving a handover instruction transmitted by the base station corresponding to the first cell; and transmitting a connection establishing request to the second cell according to the handover instruction to establish a communication connection with the second cell.” ([para 0078]: “In some embodiments, after narrowing its beam width for communication with the serving cell, the UE may monitor the serving cell's reference signal received power (RSRP) and SINR… Accordingly, if either of RSRP or SINR drops below a defined threshold, in some embodiments, the UE may deactivate some of the active antennas to widen its beam again for measuring the RSRP of the neighboring cells… In some embodiments, once the UE performs measurements of the neighboring cells and determines that a certain new cell may be suitable for reselection, the UE may provide the serving cell with a report of the measurements and, in return, receive a handover command from the serving cell.” ; [para 0079]: “After the handover is performed, in some embodiments, and once the UE is active on the new cell, the UE may activate some or all of its inactive antennas to narrow its beam again in order to minimize interference, as described above.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Guirguis, to in response to the measurement transmission as disclosed by Yang in view of Guirguis, to receive and execute a handover command as disclosed by Guirguis. The motivation for doing so is that performing handover when necessary prevents communication failures and degradations, and thus enhancing service quality. Therefore, it would have been obvious to combine Yang with Guirguis to obtain the invention as specified in the instant claim.
Regarding claim 38, Yang discloses all the features of the parent claim. 
Yang further discloses “wherein the processor is further configured to: determine a first … in the first cell according to synchronization information in the synchronization block of the first cell, and a second … in the second cell according to synchronization information in the synchronization block of the ([para 0036]: “The SS block includes a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), Physical Broadcast Channel (PBCH) information. The terminal may acquire a Physical Cell Identifier of the cell according to the PSS and the PSS in the SS block, and thus, the terminal may measure a signal quality of the neighbor cell based on the Physical Cell Identifier.”)
Yang does not explicitly disclose determining the “signal-to-noise ratio of receiving each beam” for each cell, nor “transmit the first signal-to-noise ratio and the second signal-to-noise ratio to a base station corresponding to the first cell.”
However, Guirguis discloses the missing features determine the “signal-to-noise ratio of receiving each beam” for each cell and “transmit the first signal-to-noise ratio and the second signal-to-noise ratio to a base station corresponding to the first cell” ([para 0078]: “In some embodiments, after narrowing its beam width for communication with the serving cell, the UE may monitor the serving cell's reference signal received power (RSRP) and SINR… Accordingly, if either of RSRP or SINR drops below a defined threshold, in some embodiments, the UE may deactivate some of the active antennas to widen its beam again for measuring the RSRP of the neighboring cells… In some embodiments, once the UE performs measurements of the neighboring cells and determines that a certain new cell may be suitable for reselection, the UE may provide the serving cell with a report of the measurements and, in return, receive a handover command from the serving cell.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Guirguis, to modify the signal quality measurements as disclosed by Yang, to be an SNR beam specific measurements transmitted to the first cell as disclosed by Guirguis. The motivation for doing so is that by transmitting such information to the base station, the base station can initiate handover if necessary, thereby preventing communication failures or degradations, and thus enhancing service quality. Therefore, it would have been obvious to combine Yang with Guirguis to obtain the invention as specified in the instant claim.
Regarding claim 39, Yang in view of Guirguis discloses all the features of the parent claim. 
Yang does not explicitly disclose “wherein the processor is further configured to: receive a handover instruction transmitted by the base station corresponding to the first cell; and transmit a 
However, Guirguis discloses the missing features “wherein the processor is further configured to: receive a handover instruction transmitted by the base station corresponding to the first cell; and transmit a connection establishing request to the second cell according to the handover instruction to establish a communication connection with the second cell.” ([para 0078]: “In some embodiments, after narrowing its beam width for communication with the serving cell, the UE may monitor the serving cell's reference signal received power (RSRP) and SINR… Accordingly, if either of RSRP or SINR drops below a defined threshold, in some embodiments, the UE may deactivate some of the active antennas to widen its beam again for measuring the RSRP of the neighboring cells… In some embodiments, once the UE performs measurements of the neighboring cells and determines that a certain new cell may be suitable for reselection, the UE may provide the serving cell with a report of the measurements and, in return, receive a handover command from the serving cell.” ; [para 0079]: “After the handover is performed, in some embodiments, and once the UE is active on the new cell, the UE may activate some or all of its inactive antennas to narrow its beam again in order to minimize interference, as described above.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Guirguis, to in response to the measurement transmission as disclosed by Yang in view of Guirguis, to receive and execute a handover command as disclosed by Guirguis. The motivation for doing so is that performing handover when necessary prevents communication failures and degradations, and thus enhancing service quality. Therefore, it would have been obvious to combine Yang with Guirguis to obtain the invention as specified in the instant claim.
Regarding claim 42, Yang discloses all the features of the parent claim. 
Yang further discloses “wherein the processor is further configured to: receive, from the user equipment, a first … a signal of the first cell and a second … in receiving a signal of the second cell; and…” ([para 0036]: “The SS block includes a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), Physical Broadcast Channel (PBCH) information. The terminal may acquire a Physical Cell Identifier of the cell according to the PSS and the PSS in the SS block, and thus, the terminal may measure a signal quality of the neighbor cell based on the Physical Cell Identifier.”)
Yang does not explicitly disclose determining the “signal-to-noise ratio” for each cell, nor “when the first signal-to-noise ratio is less than a first preset threshold, and the second signal-to-noise ratio is greater than a second preset threshold, transmit a handover instruction to the user equipment, so that the user equipment establishes a communication connection with the second cell.”
However, Guirguis discloses the missing features determining the “signal-to-noise ratio” for each cell, nor “when the first signal-to-noise ratio is less than a first preset threshold, and the second signal-to-noise ratio is greater than a second preset threshold, transmit a handover instruction to the user equipment, so that the user equipment establishes a communication connection with the second cell.” ([para 0078]: “In some embodiments, after narrowing its beam width for communication with the serving cell, the UE may monitor the serving cell's reference signal received power (RSRP) and SINR. This is because, in some embodiments, the UE may be moving and, therefore, the serving cell may cease to be a viable choice for maintaining a connection with. Accordingly, if either of RSRP or SINR drops below a defined threshold, in some embodiments, the UE may deactivate some of the active antennas to widen its beam again for measuring the RSRP of the neighboring cells. This is to determine if a handover of the UE from the serving cell to one of the neighboring cells is beneficial. In some embodiments, once the UE performs measurements of the neighboring cells and determines that a certain new cell may be suitable for reselection, the UE may provide the serving cell with a report of the measurements and, in return, receive a handover command from the serving cell.” ; [para 0079]: “After the handover is performed, in some embodiments, and once the UE is active on the new cell, the UE may activate some or all of its inactive antennas to narrow its beam again in order to minimize interference, as described above. The UE then continues to monitor the new cell's RSRP and SINR again and repeats the process above if either one of the metrics described above falls below a certain threshold value.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yang and Guirguis, to modify the signal quality measurements as disclosed by Yang, to be an SNR beam specific measurements transmitted to the first cell as disclosed Guirguis. The motivation for doing so is that by transmitting such information to the base station, the base station can initiate handover if necessary, thereby preventing communication failures or degradations, and thus enhancing service quality. Therefore, it would have been obvious to combine Yang with Guirguis to obtain the invention as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412